Citation Nr: 0937369	
Decision Date: 10/01/09    Archive Date: 10/14/09

DOCKET NO.  06-09 768	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
the Commonwealth of Puerto Rico


THE ISSUES

1.  Entitlement to service connection for gastroesophageal 
reflux disease (GERD), claimed as secondary to service-
connected residual scar, status-post appendectomy.

2.  Entitlement to a compensable disability rating for a 
residual scar, status-post appendectomy.

  
REPRESENTATION

Appellant represented by:	Vietnam Veterans of America


ATTORNEY FOR THE BOARD

C. dR. Dale, Associate Counsel


INTRODUCTION

The Veteran had active military service from November 1971 to 
November 1973. 

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an October 2005 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
San Juan, Puerto Rico. 

The issue of entitlement service connection for GERD is 
addressed in the REMAND portion of the decision below.


FINDING OF FACT

The Veteran's scar in the abdominal right lower quadrant does 
not cover an area exceeding 6 square inches nor manifested by 
pain, instability, or limitation of motion due to the scar.


CONCLUSION OF LAW

The criteria for a compensable rating a residual scar, 
status-post appendectomy, are not met for any period of time 
covered by this appeal.  38 U.S.C.A. §§ 1155, 5107 (West 
2002); 38 C.F.R. §§ 3.321, 4.1, 4.2, 4.7, 4.118, Diagnostic 
Codes 7801- 7805 (2008).


REASONS AND BASES FOR FINDING AND CONCLUSION

In a rating decision dated in October 2005 the RO continued 
the noncompensable rating for a residual scar, status-post 
appendectomy, which the Veteran appealed.  The Veteran has 
been rated under Diagnostic Code 7805 since September 24, 
1980.  
Disability evaluations are determined by the application of a 
schedule of ratings, which is based on the average impairment 
of earning capacity.  Separate diagnostic codes identify the 
various disabilities.  Each disability must be viewed in 
relation to its history, with an emphasis on the limitation 
of activity imposed by the disabling condition.  Medical 
reports must be interpreted in light of the whole recorded 
history, and each disability must be considered from the 
point of view of the veteran working or seeking work.  Where 
there is a question as to which of two disability evaluations 
shall be applied, the higher evaluation is to be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating is to 
be assigned.  See 38 U.S.C.A. § 1155; 38 C.F.R. §§ 4.1, 4.2, 
4.7.  

While the veteran's entire history is reviewed when assigning 
a disability evaluation, 38 C.F.R. § 4.1, where service 
connection has already been established and an increase in 
the disability rating is at issue, it is the present level of 
disability that is of primary concern.  Francisco v. Brown, 7 
Vet. App. 55 (1994).  The United States Court of Appeals for 
Veterans Claims (Court) has held that in determining the 
present level of a disability for any increased evaluation 
claim, the Board must consider the application of staged 
ratings.  See Hart v. Mansfield, 21 Vet. App. 505 (2007).  In 
other words, where the evidence contains factual findings 
that demonstrate distinct time periods in which the service-
connected disability exhibited diverse symptoms meeting the 
criteria for different ratings during the course of the 
appeal, the assignment of staged ratings would be necessary.

During the pendency of the appeal, the rating schedule for 
evaluating scars was revised and amended.  See 73 Fed. Reg. 
54708-12 (Sept. 23, 2008).  The effective date of the 
revisions is October 23, 2008, and the revised criteria apply 
to all applications for benefits received by VA on or after 
that date.  Because the Veteran's claim was received prior to 
October 23, 2008, the revised criteria are not for 
application in his case.  The Board notes that the amendment 
allows for a veteran to request a review of a scar disability 
under the revised criteria irrespective of whether the 
veteran's disability has increased since the last review.  
Id.  No such request has been made.

Under the provisions of Diagnostic Code 7801, a 10 percent 
evaluation is warranted for scars other than on the head, 
face, or neck that are deep or that cause limited motion if 
the area exceeds 6 square inches (39 square centimeters).  38 
C.F.R. 
§ 4.118, Diagnostic Code 7801.  A 20 percent evaluation is 
assigned if the area exceeds 12 square inches (77 square 
centimeters), a 30 percent evaluation is assigned if the area 
involved exceeds 72 square inches (465 square centimeters), 
and a 40 percent is warranted if the area exceeds 144 square 
inches (929 square centimeters).  Id.  

In addition to the foregoing, a 10 percent rating is 
warranted for superficial scars on other than the head, face, 
or neck that are superficial, did not cause limited motion, 
and that exceeded an area or areas of 144 square inches (929 
square centimeters) (Diagnostic Code 7802); for superficial 
unstable scars (Diagnostic Code 7803); and for superficial 
scars that are painful on examination (Diagnostic Code 7804).  
38 C.F.R. § 4.118, Diagnostic Codes 7802-7804.  Also, 
Diagnostic Code 7805 provides for evaluation of the scar 
based on limitation of function of the affected bodily part.  
38 C.F.R. § 4.118, Diagnostic Code 7805.

Additionally, "pyramiding," the evaluation of the same 
disability, or the same manifestation of a disability, under 
different diagnostic codes, is to be avoided.  38 C.F.R. § 
4.14.  A single evaluation will be assigned under the 
diagnostic code which reflects the predominant disability 
picture, with elevation to the next higher evaluation where 
the severity of the overall disability warrants such 
elevation.

In August 2005, the Veteran was accorded a compensation and 
pension (C&P) scars examination.  Physical examination 
revealed a "barely visible" 5.8 x 0.1 centimeter scar in 
the abdominal right lower quadrant.  There was no pain in the 
scar or evidence of adherence to the underlying tissue area.  
The skin was regular, not atrophic, shiny, or scaly.  There 
was no elevation or depression of the surface contour of the 
scar on palpation.  The scar was stable, superficial, not 
deep, and was the same color of the surrounding skin.  There 
was no inflammation, edema, or keloid formation in the area; 
nor was there an area of induration or inflexibility of the 
skin.  There was no limitation of motion or other limitation 
of function caused by the scar.  

While the evidence confirms the presence of a scar on the 
abdominal right lower quadrant, the scar is not painful and 
is less than 39 square centimeters, so it does not meet the 
criteria for a compensable rating under Diagnostic Codes 
7801-7804 at any time during the appeal period.  See 38 
C.F.R. § 4.118, Diagnostic Codes 7801-7804.  As there is no 
competent evidence of record suggesting that the Veteran has 
any functional impairment as a result of his scar, the Board 
finds that the Veteran is not entitled to a compensable 
evaluation for a residual scar, status-post appendectomy 
under Diagnostic Code 7805.  The Board has also determined 
that his symptoms remained constant throughout the course of 
the period on appeal and as such staged ratings are not 
warranted.  See Hart v. Mansfield, 21 Vet. App. 505 (2007). 

The Board has considered the doctrine of reasonable doubt, 
but for the reasons just expounded, finds it to be 
inapplicable, as the record does not provide an approximate 
balance of negative and positive evidence on the merits.  
38 C.F.R. § 3.102.  

The issue of an extra-schedular rating was also considered in 
this case under 38 C.F.R. § 3.321(b)(1).  In a recent case, 
the Court clarified the analytical steps necessary to 
determine whether referral for extraschedular consideration 
is warranted.  See Thun v. Peake, 22 Vet. App. 111 (2008).  
First, the RO or the Board must determine whether the 
evidence presents such an exceptional disability picture that 
the available schedular evaluations for that service-
connected disability are inadequate.  Second, if the 
schedular evaluation does not contemplate the Veteran's level 
of disability and symptomatology and is found inadequate, the 
RO or Board must determine whether the claimant's exceptional 
disability picture exhibits other related factors such as 
those provided by the regulation as "governing norms."  
Third, if the rating schedule is inadequate to evaluate a 
Veteran's disability picture and that picture has attendant 
thereto related factors such as marked interference with 
employment or frequent periods of hospitalization, then the 
case must be referred to the Under Secretary for Benefits or 
the Director of the Compensation and Pension Service to 
determine whether, to accord justice, the Veteran's 
disability picture requires the assignment of an 
extraschedular rating.

There is no evidence that the Veteran's residual scar, 
status-post appendectomy resulted in marked interference with 
his earning capacity or employment or necessitated frequent 
periods of hospitalization.  Referral by the RO to the 
Director of VA's Compensation and Pension Service, under 38 
C.F.R. § 3.321, is thus not warranted.  See Bagwell v. Brown, 
9 Vet. App. 337 (1996).

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits. 38 U.S.C.A. 
§§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002 & 
Supp. 2009); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) 
(2008).  Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his representative of any information and 
medical or lay evidence that is necessary to substantiate the 
claim. 38 U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. § 
3.159(b) (2008); Quartuccio v. Principi, 16 Vet. App. 183 
(2002).  Proper VCAA notice must inform the claimant of any 
information and evidence not of record (1) that is necessary 
to substantiate the claim; (2) that VA will seek to provide; 
and (3) that the claimant is expected to provide.  38 C.F.R. 
§ 3.159(b)(1), as amended by 73 Fed. Reg. 23,353-56 (Apr. 30, 
2008).  Notice which informs the veteran of how VA determines 
disability ratings and effective dates should also be 
provided.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 
(2006).  VCAA notice should be provided to the claimant 
before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim.  Pelegrini v. 
Principi, 18 Vet. App. 112, 120-21 (2004).  

Courts have held that, once service connection is granted, 
the claim is substantiated; additional notice is not 
required; and any defect in the notice is not prejudicial.  
See, e.g., Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 
2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007). 

Regarding the duty to assist, service treatment records, and 
VA medical records have been obtained and made a part of the 
record.  The Veteran was also accorded a C&P examination in 
August 2005; the report of which is of record.  There is no 
indication in the record that additional evidence relevant to 
the issue decided herein is available and not part of the 
claims file.  


ORDER

Entitlement to a compensable disability rating for a residual 
scar, status-post appendectomy is denied.  


REMAND

The Veteran also seeks service connection for GERD including 
as secondary to a service-connected residual scar, status-
post appendectomy.  He stated that he has had to take 
medication for GERD since his 1973 appendectomy.  

Service treatment records show that the Veteran complained of 
abdominal pain, diarrhea, and vomiting in February 1973.  
Examination revealed an in increase in tenderness in the 
right lower quadrant.  An October 1973 separation examination 
was negative for any gastrointestinal disability and showed 
that all systems were normal.  

A February 2000 VA medical record noted GERD as a problem.   

In August 2005 the Veteran was accorded a C&P digestive 
conditions examination.  During the examination the Veteran 
reported acid reflex two times per week.  The diagnosis was 
GERD.  The examiner opined that the GERD was not related to 
the Veteran's 1973 appendectomy.  In support of her opinion, 
the examiner stated that she reviewed medical literature and 
there was no etiological relationship between the 
appendectomy and reflux disease.  No other rationale was 
provided.  

Case law provides that once the Secretary undertakes to 
provide an examination, even if not statutorily obligated to 
do so, he must provide an adequate one or, at a minimum, 
notify the claimant why one will not or cannot be provided.  
Barr v. Nicholson, 21 Vet. App. 303, 311 (2007).  In view of 
the failure of the examiner to provide an opinion and 
supporting rationale as to whether his GERD is related to 
service, the Veteran should be accorded a new C&P 
examination.  See Green v. Derwinski, 1 Vet. App. 121, 124 
(1991) (holding that the duty to assist includes "the 
conduct of a thorough and contemporaneous medical 
examination, one which takes into account the records of 
prior medical treatment, so that the evaluation of the 
claimed disability will be a fully informed one"); see also 
Caffrey v. Brown, 6 Vet. App. 377, 381 (1994) (holding that 
the examiner "must consider the records of prior medical 
examinations and treatment in order to assure a fully 
informed examination").  

The Board also notes that the Veteran receives health care 
through VA.  VA is required to make reasonable efforts to 
help a claimant obtain records relevant to his claim, whether 
or not the records are in Federal custody. 38 U.S.C.A. § 
5103A (West 2002); 38 C.F.R. § 3.159(c) (2008).  In Bell v. 
Derwinski, 2 Vet. App. 611 (1992), the Court held that VA has 
constructive notice of VA generated documents that could 
reasonably be expected to be part of the record, and that 
such documents are thus constructively part of the record 
before the Secretary and the Board, even where they are not 
actually before the adjudicating body.  Accordingly, the RO 
should request VA medical records pertaining to the Veteran 
that are dated from March 23, 2006 to the present.  

Accordingly, the case is REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC., for the 
following action:

1.  Request medical records from the 
San Juan VAMC dating from March 23, 
2006, to the present.  If no further 
treatment records exist, the claims 
file should be documented 
accordingly.

2.  Schedule the Veteran for a VA 
examination to ascertain the etiology 
of his GERD or any other 
gastrointestinal disability.  The 
claims file, including this REMAND, 
must be made available to the 
examiner for review, and the 
examination report should reflect 
that such review was accomplished.  
All appropriate tests and studies 
should be conducted, and any 
consultations deemed necessary should 
be accomplished.  The examiner should 
indicate whether the Veteran 
currently suffers from GERD or any 
other gastrointestinal disability, 
and provide a current diagnosis.  The 
examiner should also provide an 
opinion as to whether it is more 
likely as not (greater than a 50 
percent probability), less likely as 
not (less than a 50 percent 
probability), or as likely as not (50 
percent probability) that any current 
gastrointestinal disability is 
etiologically related to the 
Veteran's active military service.  
If the examiner finds that it is not 
related to his active service, the 
examiner should provide an opinion as 
to whether any gastrointestinal 
disability is at least as likely as 
not (50 percent probability or 
greater) proximately due to or the 
result of the service-connected scar 
disability.  Any opinions expressed 
by the examiner must be accompanied 
by a complete rationale. 

3.  After the requested development 
has been completed, and after 
undertaking any other development 
deemed appropriate, re-adjudicate the 
issue on appeal.  If the benefit 
sought remains denied, the Veteran 
and his representative should be 
furnished with a supplemental 
statement of the case and be afforded 
an opportunity to respond before the 
record is returned to the Board for 
further review.  

The Veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).




______________________________________________
LANA K. JENG
Acting Veterans Law Judge, Board of Veterans' Appeals








 Department of Veterans Affairs


